Exhibit CREDIT AGREEMENT between DEEP DOWN, INC. as Borrower and WHITNEY NATIONAL BANK as Lender As of November 11, 2008 TABLE OF CONTENTS Page SCHEDULES AND EXHIBITS iv SECTION 1 DEFINITIONS AND TERMS. 1 1.1 Definitions 1 1.2 Interpretive Provisions 12 1.3 Accounting Terms 13 1.4 References to Documents 13 1.5 Time 13 SECTION 2 LOAN COMMITMENTS. 13 2.1 Term Facility 13 2.2 Revolving Credit Facility 13 2.3 Loan Procedure. 13 2.4 LIBOR Loans and Prime Rate Loans 14 2.5 Prepayment 14 2.6 LC Facility 15 SECTION 3 TERMS OF PAYMENT. 16 3.1 Notes and Payments 16 3.2 Term Facility 17 3.3 Revolving Credit Facility 17 3.4 Order of Application 17 3.5 Interest 17 3.6 Default Rate 18 3.7 Interest Calculations 18 3.8 Maximum Rate 18 3.9 Set off 18 3.10 Debit Account 19 SECTION 4 FEES. 19 4.1 Treatment of Fees 19 4.2 Letter of Credit Fees 19 4.3 Unused Fees 19 4.4 Closing Fee 19 SECTION 5 CONDITIONS PRECEDENT 19 5.1 Conditions to Initial Loans 19 5.2 Conditions to Term Loan 19 5.3 Conditions to All Loans 19 5.4 No Waiver 20 SECTION 6 SECURITY AND GUARANTIES 20 6.1 Collateral 20 6.2 Financing Statements 20 6.3 Guaranties 20 i SECTION 7 REPRESENTATIONS AND WARRANTIES 20 7.1 Existence, Good Standing, and Authority to do Business 20 7.2 Subsidiaries 20 7.3 Authorization, Compliance, and No Default 20 7.4 Enforceability 20 7.5 Litigation 20 7.6 Taxes 21 7.7 Environmental Matters 21 7.8 Ownership of Assets; Intellectual Property 21 7.9 Liens 21 7.10 Debt 21 7.11 Insurance 21 7.12 Place of Business; Real Property 21 7.13 Purpose of Credit Facilities 21 7.14 Transactions with Affiliates 21 7.15 Financial Information 22 7.16 Material Agreements and Funded Debt 22 7.17 ERISA. 22 SECTION 8 AFFIRMATIVE COVENANTS 22 8.1 Items to be Furnished 22 8.2 Books, Records, Inspections, and Field Audits 23 8.3 Taxes 23 8.4 Compliance with Laws 23 8.5 Maintenance of Existence, Assets, and Business 23 8.6 Insurance 23 8.7 Environmental Laws 23 8.8 ERISA 23 8.9 Use of Proceeds 23 8.10 Application of Insurance and Eminent Domain Proceeds 24 8.11 New Subsidiaries 24 8.12 Expenses 24 8.13 Maintenance of Cash Management Agreement 24 8.14 Further Assurances 24 SECTION 9 NEGATIVE COVENANTS 26 9.1 Debt 26 9.2 Liens 26 9.3 Compliance 26 9.4 Loans and Investments 26 9.5 Dividends 26 9.6 Acquisition, Mergers, and Dissolutions 26 9.7 Assignment 27 9.8 Fiscal Year and Accounting Methods 27 9.9 Sale of Assets 27 9.10 New Businesses 27 9.11 Transactions with Affiliates 27 9.12 Payroll Taxes 27 9.13 Prepayment of Debt 27 ii SECTION 10 FINANCIAL COVENANTS 27 10.1 Leverage Ratio 27 10.2 Fixed Charge Coverage Ratio 27 10.3 Tangible Net Worth 28 SECTION 11 DEFAULT 28 11.1 Payment of Obligation 28 11.2 Covenants 28 11.3 Debtor Relief 28 11.4 Judgments 28 11.5 Misrepresentation 28 11.6 Default Under Other Agreements 28 11.7 Validity and Enforceability of Loan Documents 29 11.8 Swap Agreement 29 11.9 Change of Management 29 11.10 Ownership of Other Companies 29 11.11 Material Adverse Event 29 SECTION 12 RIGHTS AND REMEDIES 29 12.1 Remedies Upon Default 29 12.2 Waivers 29 12.3 No Waiver 30 12.4 Performance by Lender 30 12.5 Cumulative Rights 30 SECTION 13 MISCELLANEOUS 30 13.1 Governing Law 30 13.2 Invalid Provisions 30 13.3 Multiple Counterparts and Facsimile Signatures 30 13.4 Notice 30 13.5 Binding Effect; Survival 31 13.6 Amendments 31 13.7 Participants 31 13.8 Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances 31 13.9 Waiver of Jury Trial 31 13.10 Indemnity 31 13.11 ENTIRETY 32 13.12 Confidentiality 32 13.13 Non-Business Days 32 iii SCHEDULES AND EXHIBITS SCHEDULE 1.1 Parties, Addresses, and Wiring Information SCHEDULE 1.2 Existing Debt and Liens SCHEDULE 3.2 Amortization Schedule SCHEDULE 5 Conditions Precedent SCHEDULE 7.2 Subsidiaries SCHEDULE 7.5 Litigation SCHEDULE 7.12 Place of Business SCHEDULE 7.14 Transactions with Affiliates SCHEDULE 7.16 Material Agreements SCHEDULE 9.13 Subordinated Debt that May be Prepaid EXHIBIT A-1 Term Note EXHIBIT A-2 Revolving Note EXHIBIT B Guaranty (Corporate Guarantors) EXHIBIT C Loan Request EXHIBIT D Borrowing Base and No Default Certificate EXHIBIT E Compliance Certificate EXHIBIT F Security Agreement EXHIBIT G Pledge Agreement iv CREDIT AGREEMENT THIS CREDIT AGREEMENT is entered into as of November 11, 2008, between DEEP DOWN,
